UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 97-7474



MICHAEL F. DEHONEY,

                                              Plaintiff - Appellant,

          versus


CHARLIE J. CEPAK, Warden; WILLIAM JENNINGS,
Deputy Warden; ALONZO CORNELIUS, Captain;
TERRY L. WOOTEN, Assistant United States At-
torney, individually and in official capacity,
                                             Defendants - Appellees,

          and


CHARLES AUSTIN, Colonel, Columbia Police Chief,

                                                           Defendant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-94-3168-4-21BE)


Submitted:   April 16, 1998                 Decided:   April 29, 1998


Before WILKINS and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Michael F. Dehoney, Appellant Pro Se.    Joseph Crouch Coleman,
Columbia, South Carolina; Terry L. Wooten, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:
     Appellant appeals from the district court's order denying re-

lief on his action raising claims under 42 U.S.C. § 1983 (1994) and

Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403
U.S. 388 (1971), and order denying his motion to reconsider. We

have reviewed the record and the district court's opinions and find

no reversible error. Accordingly, we affirm on the reasoning of the
district court. Dehoney v. Cepak, No. CA-94-3168-4-21BE (D.S.C.

Aug. 11, 1997). We dispense with oral argument because the facts
and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2